Citation Nr: 0715966	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-44 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased evaluation for traumatic 
osteoarthritis of the lumbosacral spine, currently rated as 
40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from October 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Augusta, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss, and a November 2004 rating determination of the 
Providence, Rhode Island, RO, which denied an increased 
evaluation for the veteran's lumbosacral spine disorder.  
Thereafter, the Providence RO assumed jurisdiction over both 
issues.  

In a May 2003 statement the veteran suggested that he had 
lupus that was related to a virus in service.  This statement 
is construed as a claim for service connection for lupus.  
The claim is referred to the RO for adjudication.

In May 2007, the Board granted a motion by the veteran's 
representative to advance this case on its docket.  


FINDINGS OF FACT

1.  Current hearing loss is not etiologically related to 
military service. 

2.  The veteran's service connected lumbosacral spine 
disability is manifested by a combined range of motion of 235 
degrees with moderately severe incomplete paralysis of the 
sciatic nerve on each side.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for an evaluation of 70 percent for 
traumatic osteoarthritis of the lumbosacral spine have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5242, 8520 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the issue of service connection for hearing loss, the 
an April 2003 letter VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim; 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter did not 
explicitly tell him to submit pertinent evidence in his 
possession.  It did, however, that he could submit necessary 
private treatment records, and that he could help with his 
claim by submitting needed evidence.  These notices served to 
tell him to submit relevant evidence in his possession.

As to the issue of an increased evaluation for traumatic 
osteoarthritis of the lumbar spine, a September 2004 letter 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The letters also told 
him what types of evidence VA would undertake to obtain and 
what evidence the appellant was responsible for obtaining.  
The letter explicitly told him to submit relevant evidence in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The April 2003 letter provided notice on the second and third 
Dingess elements, and his veteran status is not in dispute.  
He was not provided with notice regarding a disability rating 
and or effective date.  As the Board concludes below that the 
preponderance of the evidence is against this claim, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  There is no prejudice 
from the absence of notice on those elements.

With regard to the increased rating claim, service connection 
has been recognized; hence the first three Dingess elements 
are substantiated.  The September 2004 letter provided notice 
on the rating element.  It did not provide notice on the 
effective date element, but because the claim is being 
denied, no effective date is being set.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

The Board finds that there has been compliance with the duty 
to assist requirements of the VCAA and its implementing 
regulations.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
necessary VA examinations.  

While the Board notes that the veteran's representative has 
requested that the veteran be afforded an additional VA 
examination for his lumbosacral disability as the last one 
afforded the veteran was in October 2004, the veteran has not 
reported a worsening of his symptomatology, he has only 
reported disagreement with assigned disability evaluation.  
In such a case, an additional VA examination is not 
necessary.  As such, no further action is necessary to assist 
the claimant with the claim.

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, chronic diseases, including sensorineural 
hearing loss (as a disease of the central nervous system) 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connoted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

The veteran's service medical records reveal that there were 
no complaints or findings of hearing loss during service.  

At the time of the veteran's August 1944 service pre-
induction examination, he was noted to have 15/15 hearing for 
the voice test.

At the time of his June 1946 service separation examination, 
the veteran was found to have 15/15 hearing on the whispered 
voice test.  

There were also no complaints or findings of hearing loss in 
the years immediately following service.  

In April 2003, the veteran claimed service connection for 
hearing loss and tinnitus.  Service connection was 
subsequently granted for tinnitus.

In a May 2003 statement, the veteran indicated that he had 
had catarrhal fever and a virus affecting his ears, nose, and 
throat while in service that had caused the ringing in his 
ears, and that his hearing loss was related to shots he 
received in service. 

The veteran was afforded a VA examination in December 2003.  
The examiner noted that the claims folder was available for 
review.  She observed that the veteran had passed the 
whispered voice test.  She also noted that a 1952 hospital 
admission was positive for complaints of tinnitus.  The 
veteran stated that he had had bilateral tinnitus and that it 
had been there forever.  He indicated that he had greatest 
difficulty hearing when there was background noise, when 
there were small or large group meetings, and when listening 
to the television.  

The examiner noted that there was a positive history of 
military noise exposure while in the Navy including the 
firing of guns.  She further observed that the veteran was 
hospitalized for several days with a viral infection.  She 
noted that the veteran's occupational noise history was 
positive as he was a tool maker (drill presses, lathes) and 
worked in a bottling factory and that he currently wore VA 
issued hearing aids. 

Audiological evaluation performed at the time of the 
examination revealed pure tone thresholds, in decibels, of 
25, 40, 50, 65, and 70 for the right ear, and 30, 45, 55, 65, 
and 75 for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 80 percent in the right ear and of 80 percent in the left 
ear.

Diagnoses of mild sloping to severe sensorineural hearing 
loss for the right and left ears were rendered.  The veteran 
was referred to a VA otolaryngologist for further evaluation.  

In March 2004, the veteran was afforded an ear, nose, and 
throat examination.  The examiner noted that during service, 
the veteran first noticed the onset of intermittent ringing 
noise in his ears.  He was exposed to the roar of 5 inch and 
40 mm guns.  He experienced temporary threshold shifts on 
many occasions when the ship was firing its weapons.  It was 
later that he developed constant ringing in his ears.  He 
admitted to hearing loss for which he sought attention for 
the past five years.  The examiner noted that the December 
2003 VA audiological test revealed mild to severe 
sensorineural hearing loss in both ears.  

The examiner observed that the veteran had a positive history 
of military noise exposure and that he denied being exposed 
to loud noises in his civilian career.  He was a tool and dye 
maker.  The veteran also denied noise exposure from hunting, 
playing a musical instrument, or working around loud motors.  

Physical examination revealed wax impaction in the right 
external canal which was removed.  Both tympanic membranes 
were normal without middle ear fluid or external canal 
discharge.  There was no distinguishing mark around either 
ear or in his eyes that might be a marker for a congential 
disease associated with sensorineural hearing loss.  

The examiner stated that the cause of the veteran's hearing 
loss could not be determined.  He indicated that there was 
certainly no family history of congential or acquired 
sensorineural hearing loss, except in one brother, that would 
suggest that the veteran had a genetic hearing loss.  The 
examiner noted that the veteran's audiogram showed a 
symmetrical downward sloping hearing loss with good 
discrimination scores.  He observed that the pattern of 
hearing loss, while severe in the high frequencies, was not a 
typical pattern of hearing loss related to loud noise 
exposure.  He opined that he could not say that the veteran's 
hearing loss was more likely than not related to his military 
service.  

In a January 2005 letter, the veteran reported that his 
civilian employment had not exposed him to loud noises.  He 
stated that hearing loss started aboard ship when practicing 
with 5 inch and 40 millimeter guns.  


Analysis

With regard to the elements necessary to establish service 
connection, there is no dispute that the veteran has current 
hearing loss.

The veteran is competent to report noise exposure in service, 
and his report of exposure to noise from a 5 inch and 40 mm 
guns while aboard ship is consistent with the circumstances 
of his service.  Accordingly, the evidence is in favor of the 
element of an in-service injury.  

The veteran's January 2005 statement could be read as 
reporting a continuity of symptomatology.  This report must 
be weighed against the fact that the veteran did not report 
such a history on his service separation examination or for 
many years subsequent to service.  Moreover, while a 
continuity of symptomatology can trigger VA's duty to provide 
an examination, it is generally not sufficient to satisfy the 
nexus requirement for service connection.  To satisfy that 
element, competent medical evidence is required.  Charles v. 
Principi, 16 Vet App 370 (2002); see also Caluza.

The missing element in the veteran's appeal is competent 
evidence of a nexus between the in-service injury, and the 
current disability.  While the veteran initially expressed 
his belief that in-service shots caused or contributed to his 
hearing loss, he, as a lay person, is not competent to render 
an opinion as to medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  There is no such evidence in this case.

More recently the veteran has argued that the current hearing 
loss is related to in-service noise exposure.  The only 
competent medical opinion is against such a link.  The 
examiner worded his opinion in an unfortunate manner.  He 
reversed the proper standard of proof by stating that it was 
not at more likely than not that the hearing loss was related 
to service.  The evidence need only be in equipoise for the 
veteran to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The examiner, however, provided reasoning that made 
clear that he did not find the evidence to be in equipoise on 
the question of in-service causation.  The examiner found 
that the veteran's pattern of hearing loss was not typical of 
noise induced hearing loss.  He thereby indicated that the 
weight of the evidence was against finding such a link.

While the veteran has argued that he had no abnormal noise 
exposure after service (despite many years of employment as a 
tool maker); the only competent opinion is that his hearing 
loss is unlikely to have been the result of noise exposure 
whether in service or after.  

As the only competent medical opinion is against the claim, 
and that opinion is supported by the record, the weight of 
the evidence is against the claim for service connection for 
hearing loss.  38 U.S.C.A. § 5107(b) (West 2002).

Lumbar Spine

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2006).

In August 2004, the veteran requested an increased evaluation 
for his lumbosacral disability.  In support of his claim, the 
veteran submitted the results of an August 2004 MRI which 
showed multilevel degenerative changes with circumferential 
disc bulges at multiple levels.  The worst level was seen at 
L4-5.  There was a small posterior annular tear evident at 
L4-5.  The pedicles appeared short throughout the lumbar 
spine suggesting an element of congential spinal stenosis.  
There was also a prominent sized subchondral irregularity 
compatible with a Schmorl's node involving the superior end 
plate of L5.  

In a September 2004 statement in support of claim, the 
veteran indicated that he was unable to bend down, take 
walks, or sit for any length of time without his legs and 
back giving him a lot of pain.  

In October 2004, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had back pain almost every day.  He described the pain in the 
mid low back.  This had increased over the past year.  He 
rated the pain as 5-9/10.  There was occasional radiation to 
the lower extremities but not recently.  He reported weakness 
and stiffness in the back.  He noted a few episodes of 
locking in the past.  He denied any edema.  He reported 
occasional tingling sensations in the lower extremities.  He 
reported no flare ups of back pain requiring hospitalization.  

The veteran noted that he recently received a handicap 
placard secondary to his inability to walk more than 100 
yards due to back pain.  He also reported that his pain was 
precipitated by sitting for fifteen minutes and was 
alleviated by taken prescription medication for his pain.  He 
denied any bladder or bowel incontinence.  

With regard to work, the veteran noted that when he was 
working he had to make up reasons to go home or use sick or 
annual leave.  He reported no self-care deficits as it 
related to his back.  The veteran stated that he was no 
longer able to play golf.  He noted having used braces and 
canes in the past but stated that they did not work.  

Physical examination revealed the veteran reported alone and 
unaided.  His gait was normal with a forward stoop.  He had 
an obese abdomen, but his spine and hips were in alignment.  
Leg length was equal. There was no swelling or spasm noted.  
The veteran had tenderness to palpation over the L5-S1 
spinous process.  His musculature was within normal limits.  
He had a 2.5 cm scar to the left of the L5 spinous process 
from a biopsy of a basal cell carcinoma.  There were no other 
scars.  The veteran had forward flexion to 90 degrees, 
extension to 25 degrees, and lateral extension and rotation 
to 30 degrees, bilaterally.  He had a negative Romberg.  He 
was able to heel and toe walk but not tandem walk.  The 
veteran was able to squat halfway down and duck walk in a 
halfway down position.  

Straight leg raises on the right were to 50 degrees and to 45 
degrees on the left.  He was able to rise from the supine 
position on the examination table.  Muscle strength was 5/5, 
bilaterally, including the quadriceps.  He had 2+ patellar 
reflexes.  The examiner was unable to appreciate the Achilles 
reflex.  Pedal pulses were 2+ and equal to the bilateral 
lower extremities.  There was brisk capillary refill and 
positive toe proprioception.  With stress testing while 
holding five pound hand weights, the veteran could complete 
11/15 forward flexions to 90 degrees, limited by pain.  There 
was no fatigue, weakness, or incoordination.  

The diagnosis was degenerative disc disease of the 
lumbosacral spine.  The examiner noted that with regard to 
severity, the veteran had a fairly benign physical 
examination.  He stated that given the multilevel changes 
noted on the MRI, it was at least as likely as not that the 
veteran's subjective symptoms had increased in severity since 
his last rating examination.  

To meet the criteria for a higher rating under the general 
rating formula, the veteran's back disability would have to 
cause unfavorable ankylosis.  The most recent examination 
revealed a nearly normal range of motion.  Hence, the 
evidence does not support a finding of ankylosis.

There is no evidence of physician prescribed bed rest.  
Accordingly, a higher rating could not be provided on the 
basis of incapacitating episodes totaling six weeks or more 
in the past twelve months.

In the alternative the veteran's back disability could be 
rated on the basis of orthopedic and neurologic impairment.  
The most recent examination showed a combined range of motion 
of 235 degrees without fatigue weakness or incoordination, 
and no reported flare ups.  Pain on motion was reported only 
after 11 repetitions.  Thus, there was no additional 
limitation due to functional factors.  This range of motion 
would warrant no more than a 10 percent rating under the 
general formula for rating back disabilities.

The examiner also reported that the veteran's ankle reflexes 
were absent.  The rating schedule provides that neuritis of a 
peripheral nerve characterized by loss of reflexes is to be 
rated on the scale provided for injury to the nerve with a 
maximum equivalent to severe incomplete paralysis.  The 
maximum that can be awarded for neuritis of the sciatic 
neuritis of the sciatic nerve not manifested by such organic 
changes will be equivalent to moderately severe incomplete 
paralysis.  38 C.F.R. § 4.123 (2006).

Complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active motion is possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost warrants an 80 percent rating.  A 60 percent 
rating is provided for severe incomplete paralysis of the 
sciatic nerve with marked muscle atrophy.  A 40 percent 
rating is provided for moderately severe incomplete 
paralysis; and a 20 percent rating for moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

On the most recent examination none of the findings 
indicative of complete paralysis were reported.  The 
veteran's musculature was intact, hence atrophy was not 
present.  A rating based on complete or severe incomplete 
paralysis of the sciatic nerves would not be warranted.

Given the findings of absent ankle jerks and the guidance 
provided by 38 C.F.R. § 4.123, the Board concludes that the 
evidence supports a finding of moderately severe incomplete 
paralysis of the sciatic nerves.  Accordingly, 40 percent 
evaluations are warranted for the neurologic component of the 
back disability on each side.

Combining two 40 percent evaluations for the neurologic 
component of the back disability with a 10 percent rating for 
the orthopedic component, yields a 70 percent rating under 
38 C.F.R. § 4.25.

As just discussed, the evidence is against the grant of an 
evaluation in excess of 70 percent for the back disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § § 4.7, 4.21.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the service-
connected lumbar spine disability has not required any, let 
alone frequent, periods of hospitalization.  As to 
interference with employment, the Board notes that the 
veteran is retired and the back disability could not cause 
marked interference with any current employment.  The Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hearing loss is denied.  

An evaluation 70 percent for traumatic osteoarthritis of the 
lumbosacral spine is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


